Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jackson, J.), rendered July 24, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that several remarks made by the prosecutor during his summation deprived him of a fair trial. By interposing only general objections to the alleged improper comments, the defendant, for the most part, failed to preserve the issue for appellate review (see, e.g., People v Dien, 77 NY2d 885, 886; People v Rivera, 73 NY2d 941, 942). In any event, any error in the prosecutor’s remarks was harmless beyond a reasonable doubt. Thompson, J. P., Bracken, Rosenblatt and O’Brien, JJ., concur.